Citation Nr: 0634682	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a personality disorder 
or an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to April 
2002.  The Board notes that the veteran's discharge was 
classified as "other than honorable."  However, pursuant to 
a July 2003 administrative decision, the veteran's period of 
service is considered honorable for VA purposes.


This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2006.  This matter was 
originally on appeal from a December 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, denied 
service connection for a personality disorder.  The veteran's 
claims folder was subsequently transferred to the RO in 
Cleveland, Ohio, because he relocated to that area.

The Board has recharacterized the veteran's claim to more 
accurately reflect the conditions for which he is seeking 
service connection.  At the time of the Board's prior remand, 
there was no medical evidence showing diagnosis of a 
psychiatric disorder, as opposed to a personality disorder, 
but it was clear from the veteran's statements that this was 
part of his claim.  Since medical evidence now shows such a 
diagnosis, the claim must be construed to include that 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

Pursuant to the prior remand, psychological testing was 
conducted in March 2005.  The report indicated that the 
veteran has been treated at the Dayton VA Medical Center, and 
the examiner reviewed the electronic progress notes 
concerning the veteran's treatment.  However, these records 
are not of record.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
With respect to VA's duty to assist the veteran in obtaining 
potentially relevant evidence, it is clear further 
development is needed.  
   



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete medical 
records from the Dayton VA Medical Center 
in Dayton, Ohio, for all treatment from 
April 2002 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken above, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)	


